                 Case 21-50455-LSS   Doc 1-1   Filed 05/13/21   Page 1 of 3




                                     Exhibit A




DOCS_DE:234351.1 89006/001
                                                 Case 21-50455-LSS          Doc 1-1       Filed 05/13/21   Page 2 of 3
                A                      B                 C               D                        E                   F                   G
 1 Bankruptcy Case: 19-11842-LSS Avenue Stores., et al.
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR-AVENUE STORES, LLC
 5 Vendor:
 6                             UNLIMITED AVENUES INC
 7                             1407 BROADWAY #190
 8                             0 NEW YORK NY 10018
 9
10
11 Payment #                   Payment Date      Clear Date      Payment Amount        Invoice #             Invoice Date        Invoice Amount
12 684724                             05/22/2019      06/03/2019 $         37,243.61   034993-2019                    05/13/2019 -$         1,340.10
13 684724                             05/22/2019      06/03/2019           37,243.61   11021-2019                     04/22/2019          12,451.91
14 684724                             05/22/2019      06/03/2019           37,243.61   11022-2019                     04/22/2019            4,154.82
15 684724                             05/22/2019      06/03/2019           37,243.61   11026-2019                     04/22/2019          12,051.00
16 684724                             05/22/2019      06/03/2019           37,243.61   11027-2019                     04/22/2019            2,675.32
17 684724                             05/22/2019      06/03/2019           37,243.61   11039-2019                     04/22/2019            8,013.91
18 684724                             05/22/2019      06/03/2019           37,243.61   12560-2019                     05/06/2019            - 695.75
19 684724                             05/22/2019      06/03/2019           37,243.61   12605-2019                     05/15/2019              - 67.50
20 685133                             05/29/2019      06/05/2019           48,161.26   035009-2019                    05/27/2019            - 151.20
21 685133                             05/29/2019      06/05/2019           48,161.26   11023-2019                     04/22/2019            8,064.90
22 685133                             05/29/2019      06/05/2019           48,161.26   11024-2019                     04/22/2019            8,064.90
23 685133                             05/29/2019      06/05/2019           48,161.26   11025-2019                     04/22/2019          12,564.56
24 685133                             05/29/2019      06/05/2019           48,161.26   11028-2019                     04/22/2019            7,786.80
25 685133                             05/29/2019      06/05/2019           48,161.26   11029-2019                     04/22/2019            5,793.75
26 685133                             05/29/2019      06/05/2019           48,161.26   11030-2019                     04/22/2019            6,037.55
27 686027                             06/19/2019      07/09/2019           43,095.90   035059-2019                    06/03/2019          - 1,785.90
28 686027                             06/19/2019      07/09/2019           43,095.90   035120-2019                    06/10/2019            - 340.20
29 686027                             06/19/2019      07/09/2019           43,095.90   11232-2019                     05/13/2019            6,746.70
30 686027                             06/19/2019      07/09/2019           43,095.90   11233-2019                     05/10/2019            7,352.97
31 686027                             06/19/2019      07/09/2019           43,095.90   11234-2019                     05/10/2019          11,355.75
32 686027                             06/19/2019      07/09/2019           43,095.90   11235-2019                     05/07/2019            3,308.84
33 686027                             06/19/2019      07/09/2019           43,095.90   11236-2019                     05/13/2019            7,303.95
34 686027                             06/19/2019      07/09/2019           43,095.90   11237-2019                     05/10/2019          11,355.75
35 686027                             06/19/2019      07/09/2019           43,095.90   12627-2019                     05/21/2019            - 994.50
36 686027                             06/19/2019      07/09/2019           43,095.90   12639-2019                     05/30/2019            - 303.25
37 686027                             06/19/2019      07/09/2019           43,095.90   12654-2019                     05/31/2019            - 149.00
38 686027                             06/19/2019      07/09/2019           43,095.90   12685-2019                     06/04/2019            - 271.25
39 686027                             06/19/2019      07/09/2019           43,095.90   EL502400-2019                  05/28/2019            - 393.96
40 686027                             06/19/2019      07/09/2019           43,095.90   T2894                          06/03/2019              - 90.00
41 686353                             06/26/2019      07/09/2019           29,952.87   11241-2019                     05/20/2019            9,736.28
                               Case 21-50455-LSS      Doc 1-1       Filed 05/13/21   Page 3 of 3
              A    B                C             D                         E                 F            G
42   686353       06/26/2019     07/09/2019         29,952.87   11242-2019                    05/20/2019    10,199.30
43   686353       06/26/2019     07/09/2019         29,952.87   11243-2019                    05/20/2019     3,378.91
44   686353       06/26/2019     07/09/2019         29,952.87   11321-2019                    05/24/2019     6,651.88
45   686353       06/26/2019     07/09/2019         29,952.87   955-79305-2019                06/20/2019       - 13.50
46   TOTAL                                    $    158,453.64                        21
